Citation Nr: 1454658	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left big toe disability other than hallux valgus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a heart disorder, to include coronary artery disease.


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to December 1976 and from December 1981 to May 1984 with reserve service in the interim.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2012 rating decision, the Veteran was awarded service connection for hallux valgus, left foot with an evaluation of 0 percent effective May 12, 2011.  The Board notes that the hallux is the big toe.  See Dorland's Medical Dictionary, 829 (31st ed., 2007).  Despite this, the statement of the case (SOC) from later that month included a denial of left big toe disorder.  The Veteran perfected his appeal with regard to all of the issues listed in that SOC by submitting a timely substantive appeal in September 2012.  Thus, the Board has recharacterized the issue to service connection for left big toe disability other than hallux valgus.  This change is reflected on the title page.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2010 rating decision, the RO denied service connection for hypertension and a left big toe disorder.

2.  The evidence received since the February 2010 rating decision raises a reasonable possibility of substantiating the claim of service connection for hypertension.

3.  The evidence received since the February 2010 rating decision does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of service connection for a left big toe disorder.

4.  Diabetes mellitus did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year.  

5.  A heart disorder did not have its clinical onset in service and is not otherwise related to active duty; an organic heart disorder was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  The evidence received since the February 2010 rating decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The evidence received since the February 2010 rating decision is not new and material, and the claim for service connection for a left big toe disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Diabetes mellitus was not incurred or aggravated in service, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  A heart disorder was not incurred or aggravated in service, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See July 2011 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the second factor above, there is not true indication that an event, injury or disease occurred in service regarding diabetes mellitus or heart disorder.  The Veteran has claimed pertinent treatment in service, but there is no indication in available service treatment records of pertinent disability and the Veteran's claim of pertinent treatment in service is contradicted by post service clinical records reflecting disability of recent onset.  Furthermore, the record contains no convincing evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not establish that an event, injury, or disease occurred in service, or that pertinent disability manifesting during an applicable presumption period such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the available service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran was originally denied service connection for a left big toe disorder and hypertension in a February 2010 rating decision.  The Veteran did not appeal that decision and no new and material evidence was received within one year of the notice of that decision.  Therefore, the provisions of 38 C.F.R. § 3.156(b) do not apply and that decision became final.  See 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id. 

The evidence raises a reasonable possibility of substantiating the claim if it relates to an unestablished element of the claim and the claim could be substantiated were a VA examination provided.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  It contemplates the likely entitlement to an examination if the claim was reopened.  Shade, at 121.

Hypertension

At the time of the February 2010 rating decision, the only evidence of record was the Veteran's service records.  Since that time, he has submitted private treatment records showing a current diagnosis of hypertension.  This is sufficient to satisfy the criteria for reopening a claim of service connection for hypertension.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Thus, the Veteran's claim of service connection for hypertension is reopened and remanded below.

Left Big Toe

The February 2010 denial of service connection for left big toe disability was based on a lack of evidence showing a chronic left big toe disorder.  As noted in the introduction, the Veteran has since been awarded service connection for hallux valgus, left foot based on evidence received since the February 2010 rating decision, which included a diagnosis of this disability.  However, this new evidence does not show a diagnosis of any other left big toe disorder.  The evidence showing left hallux valgus is insufficient to satisfy the criteria for reopening a claim of service connection for a left big toe disorder other than hallux valgus.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Thus, this claim is not reopened.

Diabetes Mellitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain disorders, such as diabetes mellitus and organic heart disease, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the Veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A compensable manifestation of diabetes mellitus is diabetes mellitus that is manageable by restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The record does not show diabetes mellitus within one-year of the Veteran's separation from active duty service (i.e., prior to May 1985).  Instead, the record shows a diagnosis of diabetes in December 1997, more than 10 years after the Veteran's separation from service.  Accordingly, there is no basis for a grant of presumptive service connection for diabetes mellitus as a chronic disease.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Alternately, service connection may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

As noted above, the Veteran was first diagnosed with diabetes in December 1997.  This diagnosis was made following a recent urinalysis that showed glucosuria.  At that time, the Veteran reported atrial fibrillation and no other major health problems.  The admitting physician noted that the Veteran had been relatively asymptomatic prior to this visit, but his symptoms on that day led the doctor to admit him.  

The Veteran has stated that diabetes mellitus began and was treated in service, but his service treatment records do not reflect complaints of, diagnosis of, or treatment for diabetes.  Indeed, he has not described any specific incident during either his active duty or reserve service.  The clinical evidence in 1997 reflects recent onset diabetes mellitus.  He was treated for acute symptoms (including dehydration, fatigue and a smell of ketosis).  Diabetes mellitus was diagnosed following blood testing and the Veteran received diabetic education was told of healthy lifestyle options.  From the overall evidence, the Board finds that there is no convincing evidence of an event or disease in service, and in fact, the first showing of pertinent disability was many years following active duty.  Thus, the weight of the evidence is against a finding of an in-service occurrence of diabetes mellitus.  

Moreover to the extent that the Veteran's September 2012 comments can be construed as a claim of continuous symptoms since service, such a claim is in direct conflict with the medical evidence of record that shows an onset of symptoms more than ten years after service followed by the December 1997 diagnosis.  Again, the lay evidence is not convincing and is contradicted by the Veteran's own statements for treatment purposes showing the acute onset of symptoms several years after service.  As such, service connection for diabetes is not warranted.

Heart disorder

With regard to his heart claim, the record shows current diagnoses of heart disorders, including coronary artery disease, cardiomyopathy and atrial fibrillation dating back to a September 1996 record of treatment for atrial fibrillation.  The reported history was negative for heart disease at the time; the history of hypertension was noted.  It was reported that chest pain developed two days earlier and he felt his heart skipping beats in the past 24 hours.  An echocardiogram showed good ventricular function.  A July 2008 report noted a recent myocardial infarction and included diagnoses of coronary artery disease and cardiomyopathy.  There was no suggestion in the treatment records that disability was related to service or that symptoms began at any time prior to 1996.  

Heart disease was not exhibited within the first post service year and the presumptive provisions do not apply.  The service treatment records do not reflect complaints of, diagnosis of, or treatment for a heart disorder.  Despite his assertion that all his claimed disabilities began in service, this is not supported by the record.  When initially treated for heart problems in 1996, the Veteran reported a recent onset of symptoms and no history of heart disease.  Private medical reports reflecting treatment in the time prior to 1996 do not record a history of heart disease.  The Board does not find the recent history reported by the Veteran of heart disease present and being treated in service to be reliable.  This critical information would have surfaced at the time the Veteran was being treated for acute symptoms, but there is no mention of past disease or symptoms.  There is no convincing evidence that establishes an in-service onset of a heart disorder or any in-service heart injury or pertinent disability until many years following service.  As such, service connection for a heart disorder is not warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for hypertension is reopened.

New and material evidence having not been received; the claim of entitlement to service connection for left big toe disability other than hallux valgus is not reopened.

Service connection for diabetes mellitus is denied.

Service connection for a heart disorder is denied.


REMAND

In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Veteran is currently diagnosed with hypertension.  A May 1980 periodic physical examination during his reserve service notes that he was on medication for high blood pressure.  At that time, his blood pressure reading was 110/75.  Nevertheless, the Veteran denied a history of high or low blood pressure at the time of his October 1981 enlistment examination and his blood pressure reading at that time was 140/80.  A June 1983 examination during active duty service shows an elevated blood pressure reading of 134/90.  A medical opinion is necessary to determine whether this June 1983 reading is sufficient to show hypertension during the Veteran's active duty service.  

If so, the question then becomes whether the May 1980 examination provides clear and unmistakable evidence that the Veteran's hypertension preexisted his second period of active duty service.  Hypertension was not noted on the October 1981 enlistment examination and the Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, unless clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111.  Thus, absent clear and unmistakable evidence to the contrary, the Veteran is presumed not to have had pre-existing hypertension.

Finally, if the Veteran's hypertension clearly and unmistakably pre-existed his active duty service, the remaining question is whether the record, including June 1983 reading, shows that his pre-existing hypertension was aggravated by his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine the nature and etiology of his hypertension.  The examiner should note review of the claims file, including the May 1980, October 1981, and June 1983 examinations noted above.

a.  The examiner should indicate whether the 1980 notation that the Veteran was taking medication for high blood pressure clearly and unmistakably showed that hypertension pre-existed service; if so, is there clear and unmistakable evidence that hypertension was not aggravated in service?  

b.  If the examiner does not find clear and unmistakable evidence that the Veteran's hypertension both preexisted service and was not aggravated by his military service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its clinical onset in service or is otherwise the result of disease or injury during service.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


